United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3506
                                    ___________

Richard Mizell,                          *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the Northern
      v.                                 * District of Iowa.
                                         *
Iowa Beef Processors, Inc.,              *      [UNPUBLISHED]
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: July 10, 2000

                                   Filed: July 21, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

      Richard Mizell sued Iowa Beef Processors, Inc. (IBP), claiming he was fired
because he is black in violation of Title VII. Because Mizell failed to show IBP's
reasons for firing Mizell were pretextual, the district court granted summary judgment
to IBP and Mizell appeals. Having carefully reviewed the record and the parties'
submissions, we conclude summary judgment was properly granted and we affirm. See
8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-